Title: From Thomas Jefferson to Richard Rush, 5 June 1824
From: Jefferson, Thomas
To: Rush, Richard


                        Dear Sir
                        
                            Monticello
                            June. 5. 24.
                        
                    Taking for granted this will reach you while mr Gilmer is still in England, I take the liberty of putting a letter for him, under the protection of your cover, to ensure it’s safe reciept by him. should it however, by any accident, loiter on the way until he should be on his return, I will request of you to open the letter to him, and to take out, and have delivered to Majr Cartwright, one it covers addressed to him, and which otherwise I would have wished mr Gilmer to deliver personally.Congress has just risen, having done nothing remarkable, except passing a tariff bill, by squeezing majorities, very revolting to a great portion of the people of the states, among whom, it is believed, it would not have recieved a vote but of the  manufactorers themselves. it is considered as a levy on the labor and comforts of the other classes of industry to support that of manufactures. and I wish it may not draw, on our surplus produce, retaliatory impositions from other nations.Among the candidates for the Presidency, you will have seen by the newspapers, that Genl Jackson’s prospect was not without promise. a threatening cloud has very suddenly darkened his horizon. a letter has become public, written by him when Colo Monroe first came into office, advising him to make up his administration, without regard to party. the solid republicanism of Pensylvania, his principal support, is thrown into great fermentation by this apparent indifference to political principle. the thing is as yet too new to see in what it will result.A baseless and malicious attack on mr Crawford has produced from him so clear, so incontrovertible, and so temperate a justification of himself, as to have added much to the strength of his interest. the question will ultimately be, as I suggested in a former letter to you, between Crawford and Adams; with this in favor of Crawford, that, altho’  many states have a different first favorite, he is the 2d with nearly all; and that if it goes into the legislature, he will surely be elected.I am very much delighted to percieve a friendly disposition growing up between the people and government of the country where you are, and ours. no two nations on earth have so many interests pleading for a cordial friendship, and we have never had an Executive which was not anxious to have cultivated it, if it could have been done with any regard to self-respect. Accept assurances of my great esteem and respectful consideration
                        Th: Jefferson
                    